April 8, 2005


Ms. Lauren L. Beck-Harris
Johnson Spalding Doyle West & Trent, L.L.P.
910 Travis Street, Suite 1700
Houston, TX 77002

Ms. Linda Marie Dedman
Dedman & Handschuch
5910 N. Central Expwy., Suite 900
Dallas, TX 75206
Mr. Robert D. Allen
Baker & McKenzie LLP
2001 Ross Avenue, Suite 2300
Dallas, TX 75201


Mr. Neal Kieval
Phillips & Akers, P.C.
3200 Southwest Freeway, Suite 3400
Houston, TX 77027-7523

RE:   Case Number:  02-1187
      Court of Appeals Number:  01-00-00256-CV
      Trial Court Number:  98-36566

Style:      JOSE GARZA
      v.
      EXEL LOGISTICS, INC. AND INTERIM SERVICES PACIFIC LLC

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |
|   |Mr. E. Thomas     |
|   |Bishop            |